Citation Nr: 1016796	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for acne.  

2.  Entitlement to service connection for loss of balance, to 
include as secondary to service-connected organic mood 
disorder.  

3.  Entitlement to service connection for high frequency 
hearing loss, to include as secondary to service-connected 
organic mood disorder.  

4.  Entitlement to service connection for peripheral vision 
disorder, to include as secondary to service-connected 
organic mood disorder. 

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected organic mood disorder.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected organic mood 
disorder.  

7.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected organic mood 
disorder.  

8.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
organic mood disorder.  

9.  Entitlement to service connection for a bladder disorder, 
to include as secondary to service-connected organic mood 
disorder. 

10.  Entitlement to service connection for gingivitis, to 
include as secondary to temporomandibular joint (TMJ) 
dysfunction.  

11.  Entitlement to service connection for high cholesterol, 
to include as secondary to service-connected organic mood 
disorder.  

12.  Entitlement to service connection for heart disease, 
other than hypertension, to include as secondary to service-
connected organic mood disorder.  

13.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ, to include as secondary 
to service-connected organic mood disorder.  

14.  Entitlement to SMC based on anatomical loss of a 
creative organ, to include as secondary to service-connected 
organic mood disorder.  

15.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.  

16.  Entitlement to a rating in excess of 20 percent for 
cervical strain.  

17.  Entitlement to an earlier effective date, prior to May 
31, 1986, for the grant of service connection for organic 
mood disorder secondary to brain trauma.  

(The issue of entitlement to a higher level of SMC based on 
the need for aid and attendance is addressed in a separate 
Board decision.)
WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
December 1977, with subsequent service in the Army Reserve, 
to include active duty for training.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and January 2008 rating 
decisions.  In the June 2000 rating decision, the RO in St. 
Petersburg, Florida, denied an effective date earlier than 
August 12, 1989 for the grant of service connection for 
organic mood disorder secondary to brain trauma.  In May 
2004, the Board granted an effective date of May 31, 1986 for 
the grant of service connection for organic brain disorder 
secondary to brain trauma.  The Board remanded a claim for an 
effective date prior to May 31, 1986 for further development.  
In December 2006, the Board again remanded the claim for 
entitlement to an earlier effective date, prior to May 31, 
1986, for the grant of service connection for organic mood 
disorder secondary to brain trauma.  

In the January 2008 rating decision, the RO in Winston-Salem, 
North Carolina, in pertinent part, denied service connection 
for acne, a chronic condition to account for loss of balance, 
high frequency hearing loss, heart disease, peripheral vision 
disorder, GERD, hypertension, fibromyalgia, IBS, irritable 
bladder condition, gingivitis with tooth decay secondary to 
TMJ, high cholesterol, entitlement to SMC based on loss of 
use of a creative organ, and entitlement to increased ratings 
for lumbosacral and cervical strain.  In her January 2008 
notice of disagreement (NOD), the Veteran indicated that 
tooth decay was not included in her claim for service 
connection for gingivitis.  Accordingly, this matter has been 
characterized as reflected on the title page.  In addition, 
she asserted that the RO's adjudication of her claim for SMC 
based loss of use of a creative organ encompassed two claims.  
Accordingly, in the October 2008 statement of the case (SOC), 
the RO separately addressed claims for SMC based on loss of 
use of a creative organ and SMC based on anatomical loss of a 
creative organ.  The Board notes that, in the January 2008 
rating decision, the RO addressed the claims for service 
connection for IBS and an irritable bladder condition as 
secondary to fibromyalgia; however, in her January 2008 NOD, 
the Veteran clarified that she was claiming IBS and bladder 
disorder secondary to organic mood disorder and brain injury, 
not fibromyalgia.  The RO addressed the claims for service 
connection as secondary to organic mood disorder in the 
October 2008 SOC.  As such, the Board has characterized these 
matters as reflected on the title page.  

In correspondence dated in October 2007, the Veteran stated 
that she was not seeking an increased rating in regard to her 
neck and back, and asked that these claims be retired.  
Nevertheless, the claims for a rating in excess of 40 percent 
for lumbosacral strain and the claim for a rating in excess 
of 20 percent for cervical strain were addressed in the 
October 2008 SOC.  In her November 2008 substantive appeal, 
the Veteran indicated that she wanted to appeal all of the 
issues listed in the SOC.  As such, an appeal in regard to 
these claims was perfected.  See 38 C.F.R. § 20.200 (2009) 
(appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a substantive 
appeal). 

In March 2010, the Veteran and her son testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  In 
connection with the hearing, the Veteran submitted additional 
evidence, along with a signed waiver of RO consideration of 
the evidence.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2009). 

The record reflects that the Veteran was previously 
represented by the American Legion, as reflected in a 
November 2006 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  In January 2008, 
the Veteran indicated that she was rescinding representation 
from the American Legion, and was assigning her son as her 
representative in regard to her claim for a higher rate of 
SMC based on aid and attendance.  The Veteran filed a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, naming her son, A.G.N., as her 
representative.  See 38 C.F.R. § 14.630 (2009).  In the VA 
Form 21-22a, the Veteran indicated that her son was only 
representing her in regard to her claim for a higher rate of 
SMC based on aid and attendance.  As noted above, this issue 
is being addressed in a separate Board decision.  As regards 
the claims listed on the title page of this decision, the 
Board recognizes that the Veteran is proceeding pro se with 
these matters.

In July 2002, the Veteran claimed authorization for facial 
plastic surgery to correct facial surgeries performed by the 
Miami VA Medical Center (VAMC), authorization for medication, 
reimbursement for emergency replacement of cap and 
periodontal surgeries, emotional harm due to VA's initial 
denial and delay in providing an electric toothbrush, 
approval for prophylactics every three months as instructed 
by her dentist, a monetary award to purchase cognitive 
devices/prosthetics, and the need for a service dog.  In 
correspondence dated in August 2002, the RO in Honolulu, 
Hawaii advised the Veteran that her requests for facial 
plastic surgery, reimbursement of prescription drugs, 
reimbursement of emergency replacement of cap and periodontal 
surgeries, electric toothbrush, prophylactics, and service 
dog had been forwarded to the Health Administration Service 
at the Ambulatory Care Clinic and her request to purchase 
cognitive devices had been forwarded to the vocational 
rehabilitation service.  

In a January 2007 substantive appeal, the Veteran stated that 
she had previously been provided an Independent Living 
Program, but was denied its completion since she was living 
in Australia.  She requested that the Independent Living 
Program be reinstated.  During the March 2010 hearing, the 
Veteran raised claims for service connection for dementia and 
an increased rating for a right thumb disorder.  The Board 
notes that the Veteran was granted service connection for 
dementia secondary to closed-head injury from a motor vehicle 
accident, in an August 1991 rating decision.  In a June 2000 
rating decision, the RO changed the diagnosis of the 
Veteran's service-connected psychiatric disorder from 
dementia, organic brain disorder, to organic mood disorder.  
The Board further notes that the claim for service connection 
for a right thumb condition was denied in a July 1978 rating 
decision.  

The issues of authorization for facial plastic surgery to 
correct facial surgeries performed by the Miami VAMC, 
authorization for medication, reimbursement for emergency 
replacement of cap and periodontal surgeries, emotional harm 
due to VA's initial denial and delay in providing an electric 
toothbrush, approval for prophylactics every three months as 
instructed by her dentist, a monetary award to purchase 
cognitive devices/prosthetics, the need for a service dog, 
entitlement to an Independent Living Program, service 
connection for dementia, and whether new and material 
evidence has been received to reopen a claim for service 
connection for a right thumb disorder have been raised by the 
record.  The record currently before the Board does not 
reflect that these issues have been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues and they are referred 
to the AOJ for appropriate action.  

The issues of service connection for acne, loss of balance, 
high frequency hearing loss, hypertension, fibromyalgia, IBS, 
and a bladder disorder, and the issue of SMC based on loss of 
use of a creative organ, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  On March 18, 2010, prior to promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal 
with regard to the claims for service connection for a 
peripheral vision disorder and GERD, to include as secondary 
to service-connected organic mood disorder.  

3. On June 4, 2009, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with regard to the claim for a rating in excess of 40 percent 
for lumbosacral strain and the claim for a rating in excess 
of 20 percent for cervical strain.  

4.  On January 29, 2007, prior to the promulgation of a 
decision in the appeal, the Veteran requested withdrawal of 
the appeal with regard to the claim for an earlier effective 
date, prior to May 31, 1986, for the grant of service 
connection for organic mood disorder secondary to brain 
trauma.  

5.  Gingivitis is not a dental disorder for which service-
connected compensation may be granted.

6.  High cholesterol is not a disability for VA compensation 
purposes.

7.  There is no competent and persuasive evidence that the 
Veteran has current heart disease other than hypertension.  

8.  There is no competent and persuasive evidence that the 
Veteran has anatomical loss of a creative organ due to 
service or service-connected organic mood disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran, with regard to her claims for service connection 
for peripheral vision disorder and GERD, to include as 
secondary to service-connected organic mood disorder, the 
claim for a rating in excess of 40 percent for lumbosacral 
strain, the claim for a rating in excess of 20 percent for 
cervical strain, and the claim for an earlier effective date, 
prior to May 31, 1986, for the grant of service connection 
for organic mood disorder secondary to brain trauma have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).  

2.  Gingivitis, for the purpose of VA compensation, was not 
incurred in or aggravated by active service and is not 
proximately due to or the result of service-connected TMJ 
dysfunction.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).  

3.  High cholesterol was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected organic mood disorder.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).

4.  Heart disease other than hypertension was not incurred in 
or aggravated by active service and is not proximately due to 
or the result of service-connected organic mood disorder.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).

5.  Special monthly compensation based on anatomical loss of 
a creative organ is not warranted.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a)(1) (2009).


Withdrawal of Substantive Appeals

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

In correspondence received in January 2007, the Veteran 
indicated that she wished to withdraw her appeal for an 
earlier effective date for the grant of service connection 
for organic mood disorder secondary to brain trauma.  A June 
2009 Report of Contact reflects that the Veteran requested 
withdrawal of the appeal as to her claims for increased 
ratings for her lumbosacral and cervical strain.  During the 
March 2010 hearing, the Veteran indicated that she was 
withdrawing her claims for service connection for partial 
blindness in one eye and hiatal hernia.  These claims were 
characterized by the RO as entitlement to service connection 
for peripheral vision disorder and GERD, to include as 
secondary to service-connected mood disorder.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to those claims.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claims for service connection for peripheral vision 
disorder and GERD, to include as secondary to service-
connected mood disorder, the claims for increased ratings for 
lumbosacral and cervical strain and the claim for an earlier 
effective date, prior to May 31, 1986, for the grant of 
service connection for organic mood disorder secondary to 
brain trauma, and they must be dismissed.

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran filed claims for service connection 
for gingivitis, high cholesterol, heart disease, and sexual 
dysfunction due to hysterectomy in January 2001.  Thereafter, 
she was notified of the general provisions of the VCAA by the 
RO in correspondence dated in April 2001, July and August 
2002, and March and June 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and a statement of the case (SOC) was issued in 
October 2008 and a supplemental SOC was issued in July 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006, 
September 2006, and June 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and VA and private treatment 
records have been obtained and associated with her claims 
file.  

In regard to the claims for service connection for gingivitis 
and high cholesterol, as will be explained below, the Board 
finds that the law, and not the evidence, is dispositive in 
regard to these claims.  The VCAA does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz 
v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable 
where law, not the factual evidence, is dispositive); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); see also VAOPGCPREC 
2-2004 (2004) (holding that VCAA notice was not required 
where evidence could not establish entitlement to the benefit 
claimed). Therefore, the Board finds that no further action 
is necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to these claims.

The Board notes that the Veteran was not provided a VA 
medical examination and opinion to assess the current nature 
and etiology of her claimed heart disease other than 
hypertension, and SMC based on anatomical loss of a creative 
organ.  However, VA need not conduct an examination with 
respect to these claims.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence is on file for VA to make a decision on the 
claim.

Simply stated, the standards of McLendon are not met in this 
case because there is no evidence of current heart disease 
other than hypertension and there is no evidence linking 
anatomical loss of a creative organ to service or the 
Veteran's service-connected organic mood disorder.  
Therefore, a VA examination to evaluate these claimed 
disabilities is not warranted.

The Board notes that the claims remaining on appeal are being 
remanded, in part, to obtain records from the Social Security 
Administration (SSA).  The Veteran herself testified during 
the March 2010 hearing that she had not been diagnosed with 
heart disease other than hypertension and high cholesterol.  
Further, the Veteran was awarded SSA benefits in April 1992, 
over four years prior to her total abdominal hysterectomy 
with bilateral salpingo-oopherectomy (TAH/BSO).  Based on the 
foregoing, the Board finds that the SSA records are not 
pertinent to these claims.  Moreover, there has been no 
argument that the SSA records are pertinent to the claims for 
service connection for heart disease or the claim for SMC 
based on anatomical loss of a creative organ as to require 
that additional adjudication resources be expended to obtain 
these records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

In addition, while the claims remaining on appeal are being 
remanded to obtain outstanding VA and private treatment 
records, there is no indication that such records are 
pertinent to either the claim for service connection for 
heart disease, or the claim for SMC based on anatomical loss 
of a creative organ.  As noted above, there is no medical 
evidence of current heart disease other than hypertension, 
and the Veteran herself testified in March 2010 that she had 
not been diagnosed with heart disease.  Moreover, there is no 
indication that these records contain any medical opinion 
indicating that the Veteran's anatomical loss of a creative 
organ is due to service or her service-connected organic mood 
disorder.  As such, a remand to obtain these records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Law and Regulations - Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2009).  

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2009).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, loss of the 
maxilla, nonunion or malunion of the maxilla, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Factual Background and Analysis

Gingivitis

The Veteran contends that she is entitled to service 
connection for gingivitis as secondary to service-connected 
TMJ dysfunction.  

As an initial matter, the Board notes that the Veteran is in 
receipt of a 100 percent rating for organic mood disorder 
secondary to head injury from a motor vehicle accident, 
effective May 31, 1986.  As such, she is entitled to Class IV 
dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.  Records of VA treatment confirm that she has been 
receiving Class IV dental treatment.  As such, the Board's 
consideration of the claim for service connection for 
gingivitis is limited to consideration of entitlement to 
service connection for compensation purposes.  

Considering the pertinent evidence in light of the above, the 
Board finds that the Veteran's gingivitis is not a 
compensable dental disability.  

Post-service records of VA and private dental treatment 
reflect findings of and treatment for gingivitis, 
periodontitis, and periodontal disease.  The Board notes that 
gingivitis is a form of periodontal disease.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 691 (28th ed. 1994).   

As noted above periodontal disease may be considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 C.F.R. § 3.381.  In 
this case, the Veteran is already entitled to outpatient 
dental treatment based on Class IV eligibility.  

Gingivitis is simply not a dental disorder for which VA 
compensation is payable.  See 38 C.F.R. § 4.150.  The Board 
has considered the fact that, during the March 2010 hearing, 
the Veteran's claim was identified as entitlement to loss of 
teeth due to gingivitis.  However, as noted above, 
compensation is only payable for loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease but not the result of periodontal disease.  
38 C.F.R. § 4.150, Diagnostic Code 9913 (emphasis added).  
Based on the foregoing, the Board concludes that there is no 
basis under the law for the award of service-connected VA 
disability compensation for gingivitis.  This condition is 
not eligible for VA compensation and does not fall under the 
categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150.  Under these circumstances, the Board must 
deny the claim for service connection for gingivitis, for 
compensation purposes, as being without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

High Cholesterol

Private laboratory reports dated in November 2002 reflect 
elevated LDL cholesterol and a high cholesterol/HDL ratio.  A 
June 2006 record of VA treatment includes an assessment of 
hyperlipidemia.  

In support of her claim for service connection, the Veteran 
has submitted a December 2000 letter from Dr. P.J., a private 
psychiatrist, in which it was recommended that the Veteran 
receive treatment from an internal medicine physician to deal 
with the nutritional and metabolic consequences of her brain 
injury that arise as a consequence of cognitive impairment.  
In his January 2003 psychiatric report, the Veteran's private 
psychiatrist, Dr. S.G., diagnosed high cholesterol secondary 
to organic mood disorder.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau, 2 Vet. App. at 143-44.  VA has 
noted in public documents that diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  
VA statutes specifically provide that service connection may 
be granted for a "disability" resulting from personal 
injury suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1131.

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes current 
findings of hyperlipidemia and high cholesterol. The Board 
notes, however, that high cholesterol is not a disability for 
VA compensation purposes, and is considered an isolated 
finding based on a laboratory study.  In addition, there is 
no evidence of a chronic disability having been incurred as a 
result of this finding.  Rather, during the March 2010 
hearing, the Veteran testified that she had not been 
diagnosed with any type of heart disease other than 
hypertension and high cholesterol.  The Court has held that, 
in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
See Sabonis, 6 Vet. App. at 430.  Therefore, the Board finds 
entitlement to service connection for high cholesterol must 
be denied as a matter of law.

Heart Disease

As noted above, the claim for service connection for 
hypertension is being remanded for further development.  As 
such, in this decision, the Board will consider entitlement 
to service connection for heart disease other than 
hypertension.  

Service treatment records are negative for complaints 
regarding or treatment for heart disease.  Post service 
records of VA and private treatment are also negative for 
findings of heart disease other than hypertension.  In this 
regard, during private treatment in January 2003, the Veteran 
complained of nausea, dizziness, increasing suboccipital pain 
when sitting or standing, and a sweaty and cold sensation.  
Emergency room work-up for chest pain was unremarkable, with 
normal electrocardiogram except sinus bradycardia 52 and 
negative enzymes.  The impression was post spinal tap 
headache, chest pain resolved, and history of GERD.  The 
physician noted that there were no positive cardiac findings.  
A September 2006 record of private treatment notes that 
electrocardiogram revealed sinus bradycardia, but was 
otherwise normal.  During the March 2010 hearing, the Veteran 
provided testimony regarding her claimed hypertension and 
high cholesterol, but stated that she had not been diagnosed 
with any other heart disease.  

As noted above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 
at 225.  In the instant case, the claim for service 
connection for heart disease other than hypertension must be 
denied, because the first essential criterion for a grant of 
service connection, evidence of a current disability upon 
which to predicate a grant of service connection, has not 
been met.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran has advanced in connection 
with the appeal; however, questions of medical diagnosis and 
causation are within the province of medical professionals. 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, she is not competent to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of the claimed 
disability have no probative value.

For all the foregoing reasons, the claim for service 
connection must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Law and Regulations - SMC

Special monthly compensation is a statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in the VA Rating Schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i).

Factual Background and Analysis

The Veteran is seeking SMC based on anatomical loss of a 
creative organ.  The record reflects that she underwent 
TAH/BSO (total abdominal hysterectomy/bilateral salpingo-
oophorectomy) in June 1996.  

Service treatment records reflect an assessment of vaginitis 
in March 1976.  In November 1976, the Veteran was evaluated 
for a provisional diagnosis of non-specific vaginitis.  The 
impression was "H. vag."  A June 1990 record of VA 
treatment reflects a diagnosis of menstrual bleeding, pelvic 
inflammatory disease.  The impression during follow-up 
treatment a few days later was right ovarian cyst and 
vaginitis.  A private pelvic sonogram performed in June 1990 
revealed a symmetrically enlarged midline uterus consistent 
with a multiparous uterus, a normal but adherent left ovary, 
and an enlarged and cystic right ovary.  In February 1992, 
the Veteran underwent a diagnostic laparoscopy, which 
revealed a normal size and shape uterus, normal ovaries, 
fallopian tubes with residual hydrosalpinx.  There was no 
evidence of endometriosis or pelvic masses.  The Veteran 
underwent diagnostic laparoscopy and lysis of adhesions for 
chronic left pelvic pain in November 1995.  Another private 
pelvic sonogram, performed in February 1996, revealed a 
normal size mid-line uterus with a prominent endometrial 
echo, normal looking ovaries, and probable pelvic adhesions.  
June 1996 records of VA treatment reflect that the Veteran 
complained of a several year history of constant left pelvic 
pain.  She was scheduled for TAH/BSO.  The indications for 
the procedure were chronic pelvic pain and endometriosis.  
The surgery was performed at the Miami VAMC in June 1996.  

In a March 2000 psychiatric report, Dr. S.G. stated that the 
Veteran had a number of vaginal and intrauterine infections 
beginning in 1976 while on active duty.  He stated that these 
infections were well-known to cause abdominal adhesions, 
which would cause abdominal and pelvic pain.  He suggested 
that the question of whether her in-service motor vehicle 
accidents constituted abdominal trauma, and whether this 
could lead to adhesions should be further explored.  

While the record reflects that the Veteran underwent TAH/BSO 
in June 1996, there is simply no medical evidence or opinion 
even suggesting that she has anatomical loss of a creative 
organ related to service or to her service-connected organic 
mood disorder.  The Board has considered the March 2000 
opinion of Dr. S.G.; however he stated only that vaginal and 
intrauterine infections were well-known to cause abdominal 
adhesions, which would cause abdominal and pelvic pain, not 
that the Veteran had vaginal and intrauterine infections in 
service which caused abdominal adhesions, which caused 
abdominal and pelvic pain.  This opinion, therefore, is 
simply too speculative to establish that the Veteran's June 
1996 TAH/BSO was performed for pelvic pain related to in-
service vaginal and intrauterine infections.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Moreover, Dr. 
S.G. did not relate anatomical loss of a creative organ to 
the Veteran's in-service motor vehicle accidents, but stated 
only that the question of whether such accidents constituted 
abdominal trauma, and whether this could lead to adhesions, 
should be further explored.  

Based on the foregoing, the Board finds that SMC for 
anatomical loss of a creative organ is not warranted.  

In adjudicating this claim, the Board has considered the 
Veteran's assertions; however, none of this evidence provides 
a basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of etiology, a matter 
within the province of trained medical professionals.  See 
Jones, 7 Vet. App. at 137-38.  As the appellant is not shown 
to be other than a layperson without the appropriate medical 
training and expertise, she is not competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 
Vet. App. 492.  See also Routen, 10 Vet. App. at 186.  Hence, 
none of the lay assertions in this regard have any probative 
value.

For all the foregoing reasons, the claim for SMC for 
anatomical loss of creative organ must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the claim for service connection for 
peripheral vision disorder, to include as secondary to 
service-connected organic mood disorder, is dismissed.  

The appeal as to the claim for service connection for GERD, 
to include as secondary to service-connected organic mood 
disorder, is dismissed.  

The appeal as to the claim for a rating in excess of 40 
percent for lumbosacral strain is dismissed. 

The appeal as to the claim for a rating in excess of 20 
percent for cervical strain is dismissed.  

The appeal as to the claim for an earlier effective date, 
prior to May 31, 1986, for the grant of service connection 
for organic mood disorder secondary to brain trauma is 
dismissed.  

Entitlement to service connection for gingivitis, to include 
as secondary to TMJ dysfunction, is denied.  

Entitlement to service connection for high cholesterol, to 
include as secondary to service-connected organic mood 
disorder, is denied.  

Entitlement to service connection for heart disease, other 
than hypertension, to include as secondary to service-
connected organic mood disorder, is denied.  

Entitlement to SMC based on anatomical loss of a creative 
organ, to include as secondary to service-connected organic 
mood disorder, is denied.  


	(CONTINUED ON NEXT PAGE)

REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83. 

As an initial matter, the Board notes that the record 
reflects that the Veteran was involved in motor vehicle 
accidents during service, specifically, in February 1977 and 
May 1986.  In an August 1991 rating decision, the RO granted 
service connection for dementia secondary to closed-head 
injury from a motor vehicle accident.  In a June 2000 rating 
decision, the RO changed the diagnosis of the Veteran's 
service-connected psychiatric disorder from dementia, organic 
brain disorder, to organic mood disorder.  With the exception 
of her claim for service connection for acne, the Veteran 
contends that each of the disabilities for which she is 
seeking service connection, remaining on appeal, is related 
to her service-connected organic mood disorder.  

Acne

Service treatment records reflect a finding of acne vulgaris 
in September 1976.  A July 1981 VA examination included a 
finding of acneiform rash on the chin.  Records of VA and 
private treatment dated from June 1980 to December 2002 
include findings of acne.  During VA treatment in July 1994, 
the Veteran reported that she had had acne since her teenage 
years.  The pertinent assessment was chronic acneiform 
lesions of the face with scarring.  In her January 2008 NOD, 
the Veteran stated that her acne began in 1977 while on 
active duty, and that she received treatment for acne in 
1986, also while on active duty.  She reported that she 
continued to be treated for acne in North Carolina.  During 
the March 2010 hearing, she testified that she was treated 
for acne during service, and that her condition prevailed all 
the way to the present.   

The Veteran is competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).  Her report of a continuity of symptomatology of acne 
since service suggests a link between current acne and 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  
Accordingly, a VA examination to obtain a medical nexus 
opinion is warranted.  See McLendon, 20 Vet. App. at 83.  
During the March 2010 hearing, the Veteran expressed her 
willingness to report to a VA examination.  

Loss of Balance

Service treatment records reflect that in September 1977, the 
Veteran complained of dizziness.  The provisional diagnosis 
was rule out labrynthitis.  During private dental treatment 
for jaw pain in September 1987, the Veteran complained of 
increased episodes of dizziness.  This complaint was listed 
under ear problems.  The dentist's summary of findings 
included associated ear symptoms common with jaw-neck injury.  
During VA treatment in September 1997, the Veteran complained 
of dizziness since her February 1977 motor vehicle accident.  
In correspondence dated in May 2001, Dr. P.J., indicated that 
the Veteran had experienced dizziness since her 1977 motor 
vehicle accident, and added that medication to treat her 
organic mood disorder might exacerbate the symptoms.  In his 
January 2003 psychiatric report, Dr. S.G. diagnosed 
vestibular ocular reflex disorder secondary to brain injury.  
In correspondence dated in January 2004, Dr. A. O-S., a 
private rheumatologist, noted that the Veteran was receiving 
medication for chronic pain as well as psychotropic 
medications, all of which could be contributing to her 
dizziness and balance symptoms.  In correspondence dated in 
June 2007, a private psychiatrist, Dr. B.W., noted that the 
Veteran reported vertigo and dizziness secondary to brain 
injury.  

Hearing Loss

During private dental treatment for jaw pain in September 
1987, the Veteran complained of hearing loss.  The dentist's 
summary of findings included associated ear symptoms common 
with jaw-neck injury.  A June 1988 record of VA treatment 
reflects that the Veteran complained of decreased hearing in 
the right ear since her automobile accident in 1986.  During 
a December 1992 RO hearing, the Veteran described a hearing 
problem immediately following her accident, stating that when 
people spoke to her, it seemed that their speech was 
magnified, which really hurt her ears.  In correspondence 
dated in March 2001, Dr. P.J. noted that the Veteran had 
problems with her hearing, and opined that these problems 
arose as complications of her organic mood disorder or 
posttraumatic stress disorder (PTSD).  In correspondence 
dated in November 2001, Dr. S.G. opined that the Veteran had 
hearing deficits due to an organic brain syndrome/organic 
mood disorder, posttraumatic stress disorder (PTSD), and neck 
and back injuries.  In October 2002, the Veteran underwent 
evaluation by a private audiologist.  She noted that 
audiologic results were consistent with a mild high frequency 
bilateral hearing loss adding that, given the Veteran's 
history of head injury, auditory processing abilities might 
be compromised, contributing to problems with figure-ground 
relationships (listening in noise).  In his January 2003 
psychiatric report, Dr. S.G. diagnosed bilateral high 
frequency hearing loss secondary to brain injury.  In April 
2008, a private physician, Dr. L.W. opined that the Veteran 
had bilateral high frequency hearing loss due to her brain 
injury.  

Fibromyalgia

A November 2000 record of treatment from Dr. L.M., a private 
rheumatologist, included an impression of fibromyalgia.  He 
stated that it was his impression that the Veteran's 
fibromyalgia had been related to her two car accidents while 
on active duty.  In a January 2003 psychiatric report, Dr. 
S.G. reported that the Veteran suffered from fibromyalgia 
secondary to her 1986 accident.  His diagnoses included 
fibromyalgia from May 30, 1986 motor vehicle accident.  

IBS

A March 2000 psychiatric report from Dr. S.G. includes an 
Axis III diagnosis of IBS, referable to her automobile 
accident.  He added that this related well to her organic 
affective syndrome.  In correspondence dated in December 
2000, Dr. P.J. opined that the Veteran would benefit from the 
intervention of a gastro-enterologist to assist in the 
management of her IBS, which was secondary to the stress of 
brain injury.  In correspondence dated in March 2001, Dr. 
P.J. noted that the Veteran had gastro-enterological problems 
and opined that these problems arose as complications of her 
organic mood disorder or PTSD.  In his January 2003 
psychiatric report, Dr. S.G. diagnosed IBS secondary to 
organic affective disorder.  

Bladder Disorder

The March 2000 psychiatric report from Dr. S.G., includes an 
Axis III diagnosis of irritable bladder syndrome, referable 
to her automobile accident.  He added that this related well 
to her organic affective syndrome.  Dr. S.G. opined that the 
Veteran suffered from irritable bladder syndrome, which was 
associated with severe and prolonged stress and anxiety, and 
also PTSD.  An October 2002 record of treatment from Straub 
Clinic reflects that the Veteran had some problem with 
urination in that she had frequency and bladder spasms, 
thought to be due to the brain injury.  In his January 2003 
psychiatric report, Dr. S.G. diagnosed irritable bladder 
syndrome secondary to organic affective disorder.  

The foregoing statements suggest that the Veteran may have 
loss of balance, hearing loss, fibromyalgia, IBS, and a 
bladder disorder related to her in-service injury(ies) and/or 
her service-connected organic mood disorder, to include 
medications used to treat that disability.  While, in his 
March 2000 psychiatric report, Dr. S.G. acknowledged review 
of several medical records, he did not provide a rationale 
for his opinion that IBS and irritable bladder syndrome were 
referable to her automobile accident and related well to her 
organic affective syndrome.  Further, it is not clear that 
any of the other private physicians reviewed the Veteran's 
records prior to rendering their opinions.  The Board finds 
that VA examinations, to specifically address whether the 
Veteran has current loss of balance, hearing loss, 
fibromyalgia, IBS, and/or a bladder disorder which is related 
to service, or was caused or aggravated by service-connected 
organic mood disorder, based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale, would be helpful in 
resolving the claims for service connection.  See 38 U.S.C.A. 
§ 5103A.  As noted above, during the March 2010 hearing, the 
Veteran indicated that she was willing to report to a VA 
examination.  

Hypertension

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater and isolated systolic hypertension means the 
systolic blood pressure is predominantly 160 or greater with 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 
Diagnostic Code 7101 (2009).  

Service treatment records from the Veteran's Reserve service 
reflect blood pressure of 110/90 in September 1985.  The 
Veteran's in-home record, from November 2006 to June 2007, 
includes several hypertensive blood pressure readings.  As 
will be discussed below, this claim is being remanded to 
obtain outstanding treatment records.  As the claim is being 
remanded, and the Veteran is being afforded VA examinations 
to evaluate her other claimed disabilities, the Board finds a 
VA examination to obtain a medical opinion regarding whether 
the Veteran has current hypertension related to service, or 
to her service-connected organic mood disorder, would be 
helpful.  See 38 U.S.C.A. § 5103A.  



SMC Based on Loss of Use of a Creative Organ

In his January 2003 psychiatric report, Dr. S.G. diagnosed 
sexual dysfunction secondary to organic affective disorder 
and use of anti-depressants.  He noted that Dr. G.P. opined 
that the Veteran's sexual dysfunction was the result of brain 
injury and the use of anti-depressants.  The January 2003 
record of treatment from Dr. G.P. reflects a diagnosis of 
multifactorial anorgasmia, due to closed head injury, 
antidepressants, age-related changes, and partnership issues.    

Based on the foregoing evidence, the Board finds that a VA 
examination to obtain a medical opinion regarding the claim 
for SMC based on loss of use of a creative organ would be 
helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

In addition to the foregoing, review of the claims file 
reflects that there are outstanding records pertinent to the 
claims remaining on appeal.  

The record reflects that, in April 1992, the Veteran was 
awarded Social Security disability benefits based on severe 
organic mental disorder and cervical disc syndrome.  In its 
April 1992 decision, the SSA noted that, on May 30, 1986, the 
Veteran was involved in a motor vehicle accident, as a result 
of which she developed emotional problems, which were 
diagnosed as an organic mental disorder.  While the April 
1992 SSA decision is of record, the complete SSA records have 
not been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As 
the Veteran's SSA records have not previously been associated 
with the claims file and may be pertinent to the claims 
remaining on appeal these records should be requested.

In regard to the claim for service connection for hearing 
loss, a June 1988 record of VA treatment reflects that the 
Veteran complained of decreased hearing in the right ear; 
however, this treatment record is incomplete, as review of 
the record reflects that there should be an additional page.  
In a statement dated in October 2007, the Veteran stated that 
she had been placed on blood pressure medication, which was 
being supplied by the Salisbury VAMC pharmacy.  The most 
recent records of VA treatment currently associated with the 
claims file are dated in June 2007.  As the complete record 
of VA treatment dated in June 1988, and any records of VA 
treatment since June 2007 are potentially pertinent to the 
appeal and within the control of VA, they should be obtained 
and associated with the claims file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  
  
A March 2007 letter from the RO to Forsyth Medical Center 
reflects that the Veteran had applied for vocational 
rehabilitation services; however, no VA vocational 
rehabilitation folder has been forwarded to the Board.  On 
remand, the AMC/RO should associate with the claims file the 
Veteran's VA vocational rehabilitation records or folder.  
The Board again emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn, 
11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

In his March 2000 psychiatric report, Dr. S.G. stated that he 
was the Veteran's treating psychiatrist and, in his January 
2003 psychiatric report update, he stated that he continued 
to see her on a weekly basis; however, it does not appear 
that complete treatment records from Dr. S.G. have been 
associated with the claims file.  Further, in her December 
2000 letter, Dr. P.J. stated that the Veteran was referred to 
her for treatment by the Access Brain Injury Service in June 
2000, that she was seen in July 2000, and that she had 
subsequently been seen every week to two weeks.  Dr. P.J. 
indicated that a list of the consultations could be obtained 
if required; however, complete records of treatment from Dr. 
P.J. do not appear to have been requested.  

Statements from Resource Link Hawaii reflect that the Veteran 
received treatment at Tripler Army Medical Center from March 
2002 to January 2003.  On remand, the AMC/RO should attempt 
to obtain records of treatment from this facility.  

In a VA Form 9 dated in October 2006, the Veteran reported 
that Dr. B.W. was her treating psychiatrist.  A December 2006 
record of treatment at Forsyth Medical Center also notes that 
the Veteran was followed as an outpatient at Family 
Behavioral Health by Dr. B.W.  While Dr. B.W. submitted 
letters regarding the Veteran in February, April, and June 
2007, and records of treatment from Forsyth Medical Center 
include records signed by Dr. B.W., no records of outpatient 
treatment from Family Behavioral Health have been associated 
with the claims file.  In correspondence dated in March 2010, 
Dr. M.D. stated that he was treating the Veteran for organic 
mood disorder, dementia, PTSD, fatigue, and organic 
personality disorder, all of which were a direct result of 
her brain trauma from her 1986 automobile accident; however, 
these records of treatment have not been associated with the 
claims file.  

During the March 2010 hearing, the Veteran testified that she 
had just recently seen a dermatologist for acne.  She also 
reported that she had high blood pressure, stating that her 
blood pressure was taken by a nurse who came to her house 
every Monday.  She added that the nurse told her that her 
high blood pressure was related to stress and anxiety.  The 
Veteran also testified that she had been hospitalized about 
four or five times since she had been in North Carolina, and 
had received emergency treatment for her mood disorder.  She 
indicated that she had most recently been hospitalized in 
November 2009 at Forsyth Medical Center.  She added that she 
had received all of her medical treatment and hospitalization 
at this facility, and that these hospitalizations were for 
the conditions for which she was seeking service connection.  
The Board notes that the most recent records from Forsyth 
Medical Center currently associated with the claims file are 
dated in April 2007.  

On remand, the AMC/RO should attempt to obtain all pertinent 
outstanding treatment records from the above providers.    


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for any of the 
disabilities remaining on appeal.  Of 
particular interest is the June 1988 
record of VA treatment, records of VA 
treatment from the Salisbury VAMC (since 
June 2007), outstanding records of 
treatment from Tripler Army Medical 
Center, outstanding records from Dr. 
S.G., outstanding records from Dr. P.J., 
records of treatment from Dr. B.W. at 
Family Behavioral Health, records of 
treatment from Dr. M.D., records of 
treatment from Forsyth Medical Center 
(since April 2007), and records of 
treatment from the dermatologist 
currently treating the Veteran for acne 
and her home health nurse (as identified 
during the March 2010 hearing).  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should obtain from the SSA 
a copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims remaining on 
appeal, as well as copies of all medical 
records underlying those determinations.  

3. The AMC/RO should associate the 
Veteran's vocational rehabilitation 
folder with the claims file, if one is in 
existence.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
acne.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should indicate whether the Veteran has a 
diagnosis of acne.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
acne was incurred or aggravated as a 
result of active service.  The examiner 
should review the claims file prior to 
the evaluation. A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any loss of balance.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the neurologist 
for review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
neurologist.

Following examination of the Veteran and 
a review of the record, the neurologist 
should identify any current disability 
manifested by loss of balance.  In regard 
to any diagnosed disability, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current disability was incurred 
or aggravated as a result of active 
service; or in the alternative, whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's disability was caused or 
aggravated by service-connected organic 
mood disorder, to include medication used 
to treat that disability.  The examiner 
should review the claims file prior to 
the evaluation. A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any hearing loss.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
or audiologist for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician or 
audiologist.

Following examination of the Veteran and 
a review of the record, the examiner 
should indicate whether the Veteran has 
current hearing loss and should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's hearing 
loss was incurred or aggravated as a 
result of active service; or in the 
alternative, whether it is at least as 
likely as not (50 percent or greater 
probability) that hearing loss was caused 
or aggravated by service-connected 
organic mood disorder.  The examiner 
should review the claims file prior to 
the evaluation. A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

7.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any hypertension.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should indicate whether the Veteran has 
current hypertension and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current 
hypertension was incurred or aggravated 
as a result of active service; or in the 
alternative, whether it is at least as 
likely as not (50 percent or greater 
probability) that any current 
hypertension was caused or aggravated by 
service-connected organic mood disorder.  
The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

8.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any fibromyalgia.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current fibromyalgia.  
In regard to any diagnosed disability, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's current disability was 
incurred or aggravated as a result of 
active service; or in the alternative, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's disability was caused or 
aggravated by service-connected organic 
mood disorder.  The examiner should 
review the claims file prior to the 
evaluation. A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

9.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any IBS.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current IBS.  In 
regard to any diagnosed disability, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's current disability was 
incurred or aggravated as a result of 
active service; or in the alternative, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's disability was caused or 
aggravated by service-connected organic 
mood disorder.  The examiner should 
review the claims file prior to the 
evaluation. A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

10.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any bladder disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current bladder 
disorder.  In regard to any diagnosed 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's current 
disability was incurred or aggravated as 
a result of active service; or in the 
alternative, whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
disability was caused or aggravated by 
service-connected organic mood disorder.  
The examiner should review the claims 
file prior to the evaluation. A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

11.  The Veteran should be afforded a VA 
examination to determine the extent of 
her sexual dysfunction.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following examination of the Veteran and 
a review of the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's sexual dysfunction is incurred 
or aggravated as a result of active 
service; or in the alternative, whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's sexual dysfunction was caused 
or aggravated by service-connected 
organic mood disorder, to include 
medications used to treat that 
disability.  If the examiner determines 
that the Veteran's sexual dysfunction is 
related to service and/or her service-
connected organic mood disorder, he or 
she should also provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's sexual dysfunction is 
essentially the equivalent of the loss of 
use of a creative organ. All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

12.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

13.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


